UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1103


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

THE CHRISTMAS ATTIC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-01010-CMH-TRJ)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.    Victor M. Glasberg, VICTOR
M. GLASBERG & ASSOCIATES, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derek N. Jarvis appeals the district court’s January

17, 2014, order denying his motion to file a second amended

complaint.     Because we affirmed the dismissal of his previous

complaint, the time period for filing an amended complaint had

expired.     See Fed. R. Civ. P. 15(a).           Accordingly, we affirm.

We   deny   Jarvis’    motion   to    proceed    in   forma    pauperis,     deny

Appellee’s motion to designate Jarvis as a “vexatious litigant,”

and dispense    with    oral    argument   because    the     facts   and   legal

contentions    are    adequately     presented   in   the     materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2